DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits of claims 1 – 2, 4 – 16, 18 – 19 and 21 – 23. Claims 3, 17 and 20 have been cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sham et al. (U.S. Patent No. 6,571,421 B1).
Regarding Independent Claim 22, Sham teaches a steam mop (vacuum cleaner and steamer apparatus, 10; Fig. 1), comprising: a housing (body assembly, 16) comprising a foot assembly (base assembly, 18) movable along a surface to be cleaned (Fig. 1) and an upright handle assembly (handle portion, 22) coupled with the foot assembly (18; Fig. 1); a steam generator (heater, 30; Fig. 3) provided with the housing (16) on the upright handle assembly (Fig. 3); a supply tank (cleaning fluid reservoir, 25; Fig. 1) removably mounted to the housing (16; Col. 4, lines 47 – 56) and selectively fluidly coupled with the steam generator (Col. 7, lines 40 – 57); a supply tank receiver (housing receptacle, 34; Col. 5, lines 3 – 5) provided on the upright handle assembly (Fig. 3) and formed in part by a platform (Annotated Fig. 3) of the upright handle assembly and a cover  (housing, 20) mounted to the housing (16; Col. 4, lines 32 - 40) on the upright handle assembly, the cover  (20) including a cutout through which a portion of the .

    PNG
    media_image1.png
    645
    385
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 4 – 9, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent No. 6,571,421 B1) in view of Oh et al. (U.S. Patent Publication 2009/0064448 A1).
Regarding Independent Claim 1, Sham teaches a steam mop comprising (vacuum cleaner and steamer apparatus, 10; Fig. 1), comprising: a housing (body assembly, 16) comprising a foot assembly (base assembly, 18) movable along a surface to be cleaned (Fig. 1) and an upright handle assembly (handle portion, 22) coupled with the foot assembly (18; Fig. 1); the upright handle assembly including a portion defining a cavity (chamber, 40) ; a steam generator (heater, 30; Fig. 3) provided with the cavity (40); a supply tank receiver (housing receptacle, 34; Col. 5, lines 3 – 5) provided on the upright handle assembly (Fig. 3) and including a platform (Annotated Fig. 3), a supply tank (cleaning fluid reservoir, 26; Fig. 1) removably mounted received within the supply tank receiver (16; Col. 4, lines 47 – 56) and fluidly 

    PNG
    media_image1.png
    645
    385
    media_image1.png
    Greyscale

Sham does not explicitly teach a cover mounted to a portion of the housing including at least a portion of the upright handle assembly, the cover configured to overly and at least partially enclose at least a portion of the supply tank receiver.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Sham to further include a cover mounted to a portion of the housing including at least a portion of the upright handle assembly, the cover configured to overly and at least partially enclose at least a portion of the supply tank receiver It would have been obvious to one having since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Regarding claim 2, Sham, as modified, teaches the steam mop wherein the supply tank receiver (34) comprises a platform (Annotated Fig. 3) supporting the supply tank (26) is provided between the supply tank (26) and the steam generator (30), and the cover (Annotated Fig. 3) encloses the platform (Fig. 3).  
Regarding claim 4, Sham, as modified, teaches the steam mop wherein the cover (Annotated Fig. 3) extends at least partially over the supply tank (26; Annotated Fig. 3).  
Regarding claim 5, Sham, as modified, teaches the steam mop and further comprising hand grips (138; Fig. 1) provided on the supply tank (26), wherein the hand grips are provided outside the cover (Annotated Fig. 3).  
Regarding claim 6, Sham, as modified, teaches the steam mop wherein a portion of the supply tank (26) projects above the cover (Annotated Fig. 3).-39- 71189-4783  
Regarding claim 7, Sham, as modified, teaches the steam mop wherein the steam generator (30) is provided on the upright handle assembly (Fig. 3) below the supply tank receiver (26), and the cover encloses the steam generator (30; Annotated Fig.3).  
Regarding claim 8, Sham, as modified, teaches the steam mop further comprising a pump (pump, 28) in fluid communication with the supply tank (26) and the steam generator (30), wherein the cover (Annotated Fig. 3) encloses the pump (28; Fig.3).  
Regarding claim 9, Sham, as modified, teaches the steam mop wherein at least a portion of the supply tank (26) is formed of a transparent or tinted translucent material (Col. 4, lines 47 - 56).  
Regarding Independent Claim 21, Sham teaches a steam mop (vacuum cleaner and steamer apparatus, 10; Fig. 1), comprising: a housing (body assembly, 16) comprising a foot assembly (base assembly, 18) movable along a surface to be cleaned (Fig. 1) and an upright handle assembly (handle portion, 22) coupled with the foot assembly (18; Fig. 1); a steam generator (heater, 30; Fig. 3) provided with the housing (16) on the upright handle assembly (Fig. 3); a supply tank receiver (housing receptacle, 34; Col. 5, lines 3 – 5) provided on the upright handle assembly (Fig. 3) and formed in part by a platform (Annotated Fig. 3) of the upright handle assembly, a supply tank (cleaning fluid reservoir, 26; Fig. 1) removably mounted to the housing (16; Col. 4, lines 47 – 56) and selectively fluidly coupled with the steam generator (Col. 7, lines 40 – 57); a fluid distributor (pump, 28) fluidly coupled with an outlet of the steam generator (Col. 7, lines 40 – Col. 8, line 17); a multi-axis coupling joint swivelably coupling the upright handle assembly (22) to the foot assembly (18) for movement of the upright handle assembly front to back and side to side (Col 10, lines 31 – 51) and a steam conduit (flexible tubes; Col. 7, lines 40 – 57)  in fluid communication with the fluid distributor (28) and extending through the multi- axis coupling joint (Col. 7, lines 40 – Col. 8, line 17; Fig. 3); and a cover (20) mounted to the housing (16) on the upright handle assembly (Fig. 1), the cover (20) positioned over at least a portion of the supply tank receiver (34), the cover (20) including a cutout (cutout formed by 34 to receive 26) through which a portion of the supply tank (26) is visible from an exterior of the steam mop when the supply tank is received within the supply tank receiver (34; Fig. 1).
Sham does not explicitly teach a cover mounted to a portion of the housing including at least a portion of the upright handle assembly, the cover configured to overly and at least partially enclose at least a portion of the supply tank receiver.
Oh, however, teaches a cover (cover, 201) mounted to a portion of the housing (main body, 200; Fig. Fig. 10) including at least a portion of the upright handle assembly (Fig. 1), the cover (201) configured to overly and at least partially enclose at least a portion of the supply tank receiver (water tank, 210; Fig. 1).

Regarding Claim 23, Sham, as modified, teaches the steam mop wherein a remainder of the supply tank (26) is fully encased by a combination of the cover (20)  and the supply tank receiver (34; Fig. 1).

Claims 10 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent No. 6,571,421 B1) in view of Oh et al. (U.S. Patent Publication 2009/0064448 A1) and Vrdoljak et al. (U. S. Patent No. 8,667,637 B2).
Regarding claim 10, Sham, as modified, teaches all of the elements of claim 1 as discussed above.
Sham does not explicitly teach the steam mop wherein the cover comprises multiple cutouts in register with the supply tank (9; Figs. 3 and 4).  
Vrdoljak, however, teaches the steam mop (10) wherein the cover (11) comprises multiple cutouts (19; one on each side of the cover, 11) in register (Figs. 3 and 4) in register with the supply tank (9; Figs. 3 and 4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steam mop of Sham to further include the steam mop wherein the cover comprises multiple cutouts in register with the supply tank, as taught by Vrdoljak, to provide a user to view the supply tank from either side of the mop. 
Regarding claim 11, Sham, as modified, teaches all of the elements of claim 1 as discussed above. 
Sham does not explicitly teach the cover comprises two cutouts in register with the supply tank, wherein the cutouts are provided on opposing sides of the cover.  
, however, teaches the steam mop (10) wherein the cover (11) comprises two cutouts (19; one on each side of the cover, 11) in register with the supply tank (21), wherein the cutouts (19) are provided on opposing sides of the cover (11; Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the steam mop of Sham to further include the cover comprises two cutouts in register with the supply tank, wherein the cutouts are provided on opposing sides of the cover, as taught by Vrdoljak, to provide a user to view the supply tank from either side of the mop. 

Claims 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent No. 6,571,421 B1) in view of Oh et al. (U.S. Patent Publication 2009/0064448 A1) and Nolan et al. (U. S. Patent Publication No. 2012/0137465 A1).
Regarding claim 12, Sham, as modified, teaches all of the elements of claim 1 as discussed above. 
Sham does not explicitly teach the steam mop further comprising a filter assembly configured to filter liquid passing out of the supply tank, wherein the filter assembly is incorporated with the supply tank, such that the supply tank and filter assembly are removable as one unit from the upright handle assembly.  
Nolan, however, teaches the steam mop further comprising a filter assembly (70) configured to filter liquid passing out of the supply tank (64), wherein the filter assembly (70) is incorporated with the supply tank (64), such that the supply tank (64) and filter assembly (70) are removable as one unit from the upright handle assembly (Fig. 13; Paragraph [0074]).  

    PNG
    media_image2.png
    712
    531
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Sham to further include a filter assembly configured to filter liquid passing out of the supply tank, wherein the filter assembly is incorporated with the supply tank, such that the supply tank and filter assembly are removable as one unit from the upright handle assembly, as taught by Nolan, to provide an upright steam mop that has a removable steam module for portable, above-floor steam cleaning. The steam mop would be capable of both floor and above-floor steam cleaning.
Regarding claim 13, Sham, as modified, teaches all of the elements of claim 12 as discussed above. 
Sham does not explicitly teach the steam mop wherein the filter assembly is slidably mounted to the supply tank.  
Nolan, however, teaches the steam mop wherein the filter assembly (70) is slidably mounted to the supply tank (64; Paragraph [0074]).  

Regarding claim 14, Sham, as modified, teaches all of the elements of claim 12 as discussed above. 
Sham does not explicitly teach the steam mop wherein the filter assembly comprises a filter housing and a filtration medium provided in the filter housing, a valve assembly coupled with the supply tank receiver.  
Nolan, however, teaches the steam mop (400) wherein the filter assembly (70) comprises a filter housing (Paragraph [0045]) and a filtration medium provided in the filter housing (Paragraph [0045]), a valve assembly (52) coupled with the supply tank receiver (Fig. 13; Paragraph [0045]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Sham to further include a filter housing and a filtration medium provided in the filter housing, a valve assembly coupled with the supply tank receiver, as taught by Nolan, to provide an upright steam mop that has a removable steam module for portable, above-floor steam cleaning. The steam mop would be capable of both floor and above-floor steam cleaning.
 Regarding claim 15, Sham, as modified, teaches all of the elements of claim 14 as discussed above. 
Sham does not explicitly teach the steam mop wherein the filter housing comprises a lower surface abutting the platform.  
Nolan, however, teaches the steam mop (400) wherein the filter housing (Paragraph [0045]) comprises a lower surface abutting the platform (40; Fig. 13).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Sham to further include the filter housing comprises a lower surface abutting the platform, as taught by Nolan, to provide an upright steam mop that has a 
 Regarding claim 16, Sham, as modified, teaches all of the elements of claim 12 as discussed above. 
Sham does not explicitly teach the steam mop wherein the cover encloses the filter assembly and forms a pocket for insertion of the supply tank and the filter assembly.-40- 71189-4783 
Nolan, however, teaches the steam mop (400) wherein the cover (42) encloses the filter assembly (70) and forms a pocket for insertion of the supply tank (64) and the filter assembly (Fig. 13; Paragraph [0045]).-40- 71189-4783 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Sham to further include the supply tank receiver comprises a platform enclosed by the cover, and the filter housing comprises a lower surface abutting the platform, as taught by Nolan, to provide an upright steam mop that has a removable steam module for portable, above-floor steam cleaning. The steam mop would be capable of both floor and above-floor steam cleaning.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent No. 6,571,421 B1) in view of Oh et al. (U.S. Patent Publication 2009/0064448 A1) and Paliobeis (U. S. Patent Publication No. 2012/0047677 A1).
Regarding claim 18, Sham, as modified, teaches all of the elements of claim 1 as discussed above. 
Sham does not explicitly teach the steam mop wherein the supply tank removably coupled with the supply tank receiver is a first supply tank, and the cover comprises a second supply tank.  
Paliobeis, however, teaches the steam mop wherein the supply tank removably coupled with the supply tank receiver is a first supply tank (tank for cap, 230), and the cover comprises a second supply tank (tank for cap, 234; Fig. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Sham to further include the supply tank removably coupled with the supply tank receiver is a first supply tank, and the cover comprises a second supply .

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sham et al. (U.S. Patent No. 6,571,421 B1) in view of Oh et al. (U.S. Patent Publication 2009/0064448 A1) and Kasper et al. (U. S. Patent No. 6,898,820 B2).
Regarding claim 19, Sham, as modified, teaches all of the elements of claim 1 as discussed above. 
Sham does not explicitly teach the steam mop further comprising a viewing window provided on an upper surface of the foot assembly for viewing at least one of the cleaning pad or steam distributed by the fluid distributor.  
Kasper, however, teaches the steam mop (Fig. 3) further comprising a viewing window (870) provided on an upper surface of the foot assembly for viewing at least one of the cleaning pad or steam distributed by the fluid distributor (Fig. 3; Col. 12, lines 1 – 20).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stem mop of Sham to further include a viewing window provided on an upper surface of the foot assembly for viewing at least one of the cleaning pad or steam distributed by the fluid distributor, as taught by Kasper, to provide an upright steam mop that allows the user to verify the condition of the cleaning pad.
Response to Arguments
Applicant's arguments filed October 28, 2021 with respects to rejected claims 1 – 2, 4 – 16, 18 – 19 and 21 – 22 under 35 U.S.C. 102 and 103 have been fully considered and they are persuasive; therefore the rejection has been withdrawn, however, after further consideration and in view of the amendment presented, a new grounds of rejection is made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723